Hines, J.
(After stating the foregoing facts.) None of the headnotes require elaboration, except the last. It is earnestly insisted by counsel for the defendant that the verdict is without evidence to support it. We are not prepared to say that this contention is well founded, and that a new trial should be granted because the conviction is unwarranted by the evidence. We recognize that there is great danger that injustice may be done a defendant in eases of this kind. The people of a. community are apt to be wrought up to a high pitch of indignation by the heinousness of this offense. The popular mind becomes excited. The anger is contagious. It may invade the jury-box. If it does, it may displace that calm and judicial temperament which should rule a jury in reaching a just verdict. It may follow that great wrong may be done an unfortunate defendant. For this reason courts of review, while reluctant to disturb a verdict where there is any evidence to support it, frequently set aside verdicts in this class of cases, even though supported by the positive and direct evidence of the female, where the countervailing circumstances make a weak and unsatisfactory ease. Simmons v. State, 99 Ga. 699 (27 S. E. 755); Davis v. State, 152 Ga. 320 (110 S. E. 18).
The female alleged to have been outraged made no outcry at the time the offense was committed. She explains this by the fact that she was.being choked by the defendant, and by the further fact that she was so. frightened that she was unable to make an outcry. When she reached her home she did not immediately make complaint to her mother, but waited from Monday until Saturday to do so. She explains this by the fact that her mother had been suffering from heart disease for a number of years, that her disease was worse when she got home, and that she was afraid the disclosure of this outrage would aggravate the trouble, or possibly produce the death of her mother. On the following Saturday, she says, her ' mother was better, and she then told her about this affair. There seems to be no reason why she would tell her mother on Saturday, rather than on Monday, except that given by her. This offense was alleged to have been committed near a public road, near a church, and in sight of two residences. It is insisted that under these *566circumstances the defendant would not have attempted to commit rape upon the person of this girl. It is not shown that any persons were passing on the public road, or that any persons were near the scene, or, if there were, that the defendant and the girl could have been seen by them. The above circumstances were matters to be considered by the jury in determining the weight and credit to be given the testimqny of the victim of this' alleged rape. The female was a girl between 16 and 17 years of age. She was traveling alone with the defendant from the home of her uncle to the home of her parents. Two of the witnesses for the defendant testified to her good fame. .One of his witnesses, a strolling character, testified that her reputation for chastity was bad. This conflict was one to be settled by the jury. There were bruises upon her person. These were testified to by her father. She went with her father to the place of the alleged offense, and pointed it out to him. He testified to indications of a considerable struggle there. Her testimony.is direct and positive that the defendant committed this offense upon her person. She is corroborated by circumstances. A jury of the vicinage found the defendant guilty. The trial judge approved the verdict. Even though it may not be entirely satisfactory to us, we do not feel justified in setting it aside on the ground that it was unwarranted by the evidence. The credit of the female alleged to have been outraged was for the jury. We do not feel authorized to interfere.

Judgment affirmed.


All the Justices concur.